             Case 2:18-cr-00164-MCE Document 369 Filed 07/21/21 Page 1 of 6


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                                 CASE NO. 2:18-CR-164-MCE
11
                         Plaintiff,                            STIPULATION REGARDING
12                   v.                                        EXCLUDABLE TIME PERIODS UNDER
                                                               SPEEDY TRIAL ACT; ORDER
13   LNU (aka FRANCISCO LOYA-SOLARZANO, aka
     “Uncle,” aka “Pancho”)                                    DATE: July 15, 2021
14   ELIAS HERNANDEZ VALENCIA (aka “Pistola”)                  TIME: 10:00 a.m.
     FILIBERTO MADRIGAL (aka “Fily”)                           COURT: Hon. Morrison C. England, Jr.
15
     LUIS ARMANDO RIOS GARCIA (aka “Pee Wee”)
16   GEORGINA CARRILLO AYALA
     HECTOR GOMEZ-GARCIA
17   JOSE FRANCISCO BUENAVIDA (aka “Canas”)
     ENRIQUE BUENAVIDA
18   JOSE ANTONIO PANTOJA ESTRADA
19   KELLY DUANE HUGHES
     JERRY CURTIS FOSTER
20   BART RICHARD HUGHES
     JOSE MANUEL RODRIGUEZ (aka “Manny”)
21   ROBERTO MERCADO-RANGEL,
22
                                 Defendants.
23

24          This case was set for status conference on July 15, 2021. The undersigned parties now request to

25 move the status conferences to October 7, 2021, and to exclude time under the Speedy Trial Act,

26 pursuant to the Court’s General Orders, in the interest of public health and safety, and pursuant to Local

27 Code T4 as well, for the reasons set forth below.

28          On May 13, 2020, this Court issued General Order 618, suspending jury trials in the Eastern

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:18-cr-00164-MCE Document 369 Filed 07/21/21 Page 2 of 6


 1 District of California “until further notice.” Under this order, a judge “may exercise his or her authority

 2 to continue matters, excluding time under the Speedy Trial Act with reference to the court’s prior

 3 General Order 611 issued on March 17, 2020 . . . with additional findings to support the exclusion in the

 4 Judge’s discretion.” General Order 618, ¶ 6 (E.D. Cal. May 13, 2020). In addition, any judge “may

 5 order case-by-case exceptions” to General Order 618’s provisions “at the discretion of that Judge or

 6 upon the request of counsel, after consultation with counsel and the Clerk of the Court to the extent such

 7 an order will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020). This

 8 and previous General Orders were entered to address public health concerns related to COVID-19.

 9           Although the General Orders address the district-wide health concern, the Supreme Court has

10 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

11 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

12 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

13 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

14 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

15 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

16 or in writing”).

17           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

18 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

19 justice continuances are excludable only if “the judge granted such continuance on the basis of his
20 findings that the ends of justice served by taking such action outweigh the best interest of the public and

21 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

22 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

23 the ends of justice served by the granting of such continuance outweigh the best interests of the public

24 and the defendant in a speedy trial.” Id.

25           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

26 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

27 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

28 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

       STIPULATION REGARDING EXCLUDABLE TIME               2
30     PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:18-cr-00164-MCE Document 369 Filed 07/21/21 Page 3 of 6


 1 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

 2 recognized that the eruption created “appreciable difficulty” for the trial to proceed. Id. at 767-69; see

 3 also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

 4 following the September 11, 2001 terrorist attacks and the resultant public emergency).

 5          The coronavirus poses a similar, albeit more enduring, “appreciable difficulty” to the prompt

 6 proceedings mandated by the statutory rules. Recently, the Ninth Circuit enumerated a “non-

 7 exhaustive” list of seven factors it found to be “relevant” in considering ends-of-justice Speedy Trial Act

 8 continuances “in the context of the COVID-19 pandemic.” United States v. Olsen, --- F.3d ---, 2021 WL

 9 1589359 at *7 (9th Cir. Apr. 23, 2021). That non-exhaustive list includes: (1) whether a defendant is

10 detained pending trial; (2) how long a defendant has been detained; (3) whether a defendant has invoked

11 speedy trial rights since the case’s inception; (4) whether a defendant, if detained, belongs to a

12 population that is particularly susceptible to complications if infected with the virus; (5) the seriousness

13 of the charges a defendant faces, and in particular whether the defendant is accused of violent crimes;

14 (6) whether there is a reason to suspect recidivism if the charges against the defendant are dismissed;

15 and (7) whether the district court has the ability to safely conduct a trial. Id.

16          In light of the foregoing, this Court should consider the following case-specific facts in finding

17 excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7)

18 (Local Code T4). If continued, this Court should designate a new date for the status conference. United

19 States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be
20 “specifically limited in time”).

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

       STIPULATION REGARDING EXCLUDABLE TIME              3
30     PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:18-cr-00164-MCE Document 369 Filed 07/21/21 Page 4 of 6


 1                                            STIPULATION

 2         1.      By this stipulation, the following defendants now move to continue the status conference

 3 in this matter to October 7, 2021, and to exclude time between July 15, 2021, and October 7, 2021,

 4 under Local Code T4, as well as under the Court’s General Orders:

 5                 a)     ELIAS HERNANDEZ VALENCIA (aka “Pistola”)

 6                 b)     FILIBERTO MADRIGAL (aka “Fily”)

 7                 c)     JOSE ANTONIO PANTOJA ESTRADA

 8                 d)     JOSE MANUEL RODRIGUEZ (aka “Manny”)

 9         2.      These parties agree and stipulate, and request that the Court find the following:

10                 a)     The government has represented that the discovery associated with this case

11         includes seven compact discs, containing over 400 pages of investigative reports, surveillance

12         photographs, surveillance video, and T-III wiretap transcripts. All of this discovery has been

13         either produced directly to counsel and/or made available for inspection and copying.

14                 b)     Counsel for defendants desire additional time to continue to review discovery,

15         conduct investigation, communicate with the government and their respective clients, discuss

16         possible resolutions, and prepare for trial. The continuance is necessary to ensure continuity of

17         counsel and for defense preparation.

18                 c)     Counsel for defendants believe that failure to grant the above-requested

19         continuance would deny them the reasonable time necessary for effective preparation, taking into

20         account the exercise of due diligence.

21                 d)     The government does not object to the continuance.

22                 e)     Based on the above-stated findings, the ends of justice served by continuing the

23         case as requested outweigh the interest of the public and the defendant in a trial within the

24         original date prescribed by the Speedy Trial Act.

25                 f)     As to both cases, for the purpose of computing time for these defendants under

26         the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time

27         period of July 15, 2021 to October 7, 2021, inclusive, is deemed excludable pursuant to the

28         Court’s General Orders, in the interest of public health and safety, and 18 U.S.C.

      STIPULATION REGARDING EXCLUDABLE TIME             4
30    PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:18-cr-00164-MCE Document 369 Filed 07/21/21 Page 5 of 6


 1          § 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by the

 2          Court at defendants’ request on the basis of the Court’s finding that the ends of justice served by

 3          taking such action outweigh the best interest of the public and the defendant in a speedy trial.

 4          3.     Regarding defendant JOSE FRANCISCO BUENAVIDA (aka “Canas”), his counsel and

 5 the government agree and stipulate, and ask that the Court find, that the defendant’s whereabouts remain

 6 unknown, despite the exercise of due diligence. The parties ask that the Court find for the purposes of

 7 computing time for this defendant under the Speedy Trial Act, within which trial must commence, the

 8 time period of July 15, 2021 to October 7, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§

 9 3161(h)(3)(A) & (B) [Local Code M].

10          4.     Defendants KELLY DUANE HUGHES, JERRY CURTIS FOSTER, and BART

11 RICHARD HUGHES have entered guilty pleas in this matter and been sentenced. ROBERTO

12 MERCADO-RANGEL, LUIS ARMANDO RIOS GARCIA (aka “Pee Wee”), and GEORGINA

13 CARRILLO AYALA have entered guilty pleas in this matter and are awaiting sentencing.

14          5.     The defendants not mentioned in this stipulation have not yet appeared in this matter.

15 ///

16 ///

17 ///

18 ///

19 ///
20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

      STIPULATION REGARDING EXCLUDABLE TIME              5
30    PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:18-cr-00164-MCE Document 369 Filed 07/21/21 Page 6 of 6


 1          6.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5    Dated: July 13, 2021                                   PHILLIP A. TALBERT
                                                             Acting United States Attorney
 6                                                           /s/ JAMES R. CONOLLY
                                                             JAMES R. CONOLLY
 7                                                           Assistant United States Attorney
 8    Dated: July 13, 2021                                   /s/ HAYES GABLE III
                                                             HAYES GABLE III
 9                                                           Counsel for Defendant
                                                             ELIAS HERNANDEZ VALENCIA
10    Dated: July 13, 2021                                   /s/ TONI WHITE
                                                             TONI WHITE
11                                                           Counsel for Defendant
                                                             FILIBERTO MADRIGAL
12
      Dated: July 13, 2021                                   /s/ OLAF HEDBERG
13                                                           OLAF HEDBERG
                                                             Counsel for Defendant
14                                                           JOSE FRANCISCO BUENAVIDA
      Dated: July 13, 2021                                   /s/ DINA SANTOS
15                                                           DINA SANTOS
                                                             Counsel for Defendant
16                                                           JOSE PANTOJA ESTRADA
17    Dated: July 13, 2021                                   /s/ DAVID D. FISCHER
                                                             DAVID D. FISCHER
18                                                           Counsel for Defendant
                                                             JOSE RODRIGUEZ
19
                                                     ORDER
20
            IT IS SO ORDERED.
21
     Dated: July 21, 2021
22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              6
30    PERIODS UNDER SPEEDY TRIAL ACT
